Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered January *36010, 1994, convicting defendant, after a jury trial, of two counts of attempted murder in the second degree, and sentencing him, as a second felony offender, to consecutive terms of 10 to 20 years, unanimously affirmed.
Defendant’s claim that his counsel interposed an insanity defense over defendant’s personal objection is unsupported by the record, which defendant has not sought to amplify by way of proceedings pursuant to CPL article 440 (see, People v Rivera, 197 AD2d 417). The record reveals, at most, that defendant may have initially resisted use of a psychiatric defense, but ultimately abandoned that position. The existing record further reveals that defendant was provided with meaningful representation, notwithstanding the lack of success of counsel’s plausible tactical decisions (People v Baldi, 54 NY2d 137). Counsel’s conduct of the trial was reasonable, given his client’s bizarre version of the facts, the overwhelming evidence of guilt, and the psychiatric testimony.
We have reviewed defendant’s remaining claims and find them to be without merit. Concur—Murphy, P. J., Milonas, Nardelli and Andrias, JJ.